935 F.2d 270
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RAS OF SAND RIVER, INC., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-2021.
United States Court of Appeals, Sixth Circuit.
June 13, 1991.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and ALDRICH, District Judge.*
PER CURIAM.


1
RAS of Sand River, Inc., appeals from an order of the United States Tax Court finding deficiencies in tax and additions to tax due.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the Tax Court erred.


3
As the reasons why the decision of the Tax Court should be affirmed have been articulated by the Tax Court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the decision of the Tax Court is affirmed upon the reasoning set out by that court in its Opinion filed June 27, 1990.



*
 The Honorable Ann Aldrich, United States District Judge for the Northern District of Ohio, sitting by designation